DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUING DATA
This application is a CON of 16/783,025 02/05/2020 PAT 10882881
16/783,025 is a CON of 16/018,401 06/26/2018 PAT 10590157
16/018,401 is a CON of 15/227,230 08/03/2016 PAT 10030041
15/227,230 is a CON of 14/377,616 08/08/2014 PAT 9422320
14/377,616 is a 371 of PCT/US13/25387 02/08/2013
PCT/US13/25387 has PRO 61/597,004 02/09/2012

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with S. Reid Long on February 24, 2022.

The application has been amended as follows: 
In the first line of claim 39, delete “claim 19” and insert “claim 32”
	In the first line of claim 39, insert “neurodegenerative” between “the” and “disorder”




This office action is in response to Applicant’s submission dated February 6, 2022.  Claims 19-39 are pending.
The terminal disclaimer filed on February 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patents 10590157, 10030041, and 9422320 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  All double patenting rejections made in the previous rejection are withdrawn in view of the terminal disclaimers.  All rejections made in the previous office action have been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623